DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 14 directed to invention non-elected without traverse.  Accordingly, claim 14 has been canceled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 03/31/2022, with respect to current claims 1-2, 4-13 and 15-19 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 5, 12, 15 and 17-19 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejections regarding claims 1-2, 4-13 and 15-19 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Previously withdrawn claim 14 is now canceled.

	Amended, dependent claim 9 now recites “to clean the separation screen when the difference” on line 7.
	Amend claim 9 to instead recite “to clean the separation screen when a difference” on line 7 for further clarity.

	Amended, dependent claim 12 now recites “extends over the entire width of the outlet whereby water” on line 4.
	Amend claim 12 to instead recite “extends over the width of the outlet cross section whereby water” on line 4 for further clarity.

	Amended, dependent claim 15 now recites “or the level of water in the open channel downstream” on line 3.
	Amend claim 15 to instead recite “or the level of the water in the open channel downstream” on line 3 for further clarity.

	Amended, dependent claim 17 now recites “device and second characteristic is the level” on line 3.
	Amend claim 17 to instead recite “device and the second characteristic is the level” on line 3 for further clarity.

	Amended, independent claim 18 now recites “when the control device determines the difference between” on lines 24-25.
	Amend claim 18 to instead recite “when the control device determines a difference between” on lines 24-25 for further clarity.

	Amended, independent claim 19 now recites “for removing objects from a water flow, comprising” on lines 1-2.
	Amend claim 19 to instead recite “for removing objects from a water flow having a flow velocity, comprising” on lines 1-2 to maintain consistency.


Allowable Subject Matter
Claims 1-2, 4-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Bischof Rudolph et al. (DE 102016110760 A1) (hereinafter “Bischof”) and Fahrner Heinz ING Grad (DE 3823614 A1) (hereinafter “Heinz”) are considered the closest prior arts.  Specifically, Bischof teaches a separation device for removing objects from a water flow having a flow velocity (see FIG. 1, a liquid guiding device 11) (see paragraphs 1, 13 and 57), comprising a separation screen and a channel which forms an inlet and an outlet for the separation screen (see FIGS. 1-2, a separating device 17 further including a sieve/rake device 18, a channel 10, an inlet containing upper water 20, and an outlet containing underwater 22) (see paragraphs 1, 13, 23-25 and 58-59), 
wherein, during operation, a head water (see FIGS. 1-2, upper water 20) having a head water level (see FIG. 1, level 27) can be provided in the inlet upstream of the separation screen and a tail water (see FIGS. 1-2, underwater 22) having a tail water level (see FIG. 1, level 27) can be provided in the outlet downstream of the separation screen (see paragraphs 25 and 59), 
wherein the outlet comprises an outlet cross-section for the water flow (see paragraph 14, 25, 65 and 67), comprising a damming body (see FIGS. 1-2, a damming body 28) (see paragraphs 13, 25, and 62), which can be adjusted via an actuator (see FIG. 1, fluid system 56 further including a bluff body moving device 42) (see paragraphs 65 and 69), for immersion into the outlet, said damming body being able to be adjusted at least between a first position and a second position (see FIG. 1, a first direction 44 corresponding to a first position 46, and a second direction 48 corresponding to a second position 50) (see paragraphs 13, 25, and 65), 
wherein the outlet cross-section is smaller in the first position and the outlet cross-section is larger in the second position (see FIG. 1, a first direction 44 corresponding to a first position 46, and a second direction 48 corresponding to a second position 50) (see paragraphs 13, 25, and 65), and 
a first operating mode, in which the flow rate in the area of the separation screen is increased by bringing the damming body from the first position to the second position (see paragraph 13 – “…a level setting device for setting the level in a channel, with a damming body for damming liquid in the flume and a damming body moving device for changing the effective damming cross section of the damming body within the channel by moving the damming body in a first direction to a first position with maximum effective damming cross-section and in a second direction to a second position with reduced damming cross-section, the damming body movement device having a braking device…for braking the movement of the damming body in the second direction”) (see paragraph 25), 
a second operating mode, in which the flow rate in the area of the separation screen is changed by bringing the damming body from the second position to a third position (‘end position’) (see paragraph 13 – “…a level setting device for setting the level in a channel, with a damming body for damming liquid in the flume and a damming body moving device for changing the effective damming cross section of the damming body within the channel by moving the damming body in a first direction to a first position with maximum effective damming cross-section and in a second direction to a second position with reduced damming cross-section, the damming body movement device having a braking device…for braking the movement of the damming body in the second direction”) (see paragraph 25) (see paragraph 65 – “In FIG. 3, the end position is shown where the bluff body 28 provides the minimum damming cross-section.”), and
wherein the outlet cross-section in the third position is smaller or larger than the outlet cross-section in the second position (‘end position’) (see paragraph 13 – “…a level setting device for setting the level in a channel, with a damming body for damming liquid in the flume and a damming body moving device for changing the effective damming cross section of the damming body within the channel by moving the damming body in a first direction to a first position with maximum effective damming cross-section and in a second direction to a second position with reduced damming cross-section, the damming body movement device having a braking device…for braking the movement of the damming body in the second direction”) (see paragraph 25) (see paragraph 65 – “In FIG. 3, the end position is shown where the bluff body 28 provides the minimum damming cross-section.”).
	Heinz further teaches a similar separation device and method including a control device (see Heinz FIGS. 1-2, a control device 22) and/or a controller (see Heinz FIG. 2, a controller 26) for operating the separation device (see Heinz paragraphs 18, 28, 31, 34, 36 and 40-41 – “If a limitation of the flow is desired or necessary, this can also be achieved with the control device 22 by connecting a second water level area to the upper limit H1 of the first water level area, in which F is reduced with increasing H…as the water level continues to rise…but here F becomes smaller when the water level rises and F then becomes correspondingly larger again as the water level falls…”).
	However, the combination does not explicitly teach an open channel, a first sensor configured to detect a first characteristic of the water flow in the open channel, and a control device in communication with the first sensor, and wherein the control device is configured to automatically activate the first and/or the second operating mode based upon a first sensor signal sent to the control device by the first sensor wherein the first sensor signal relates to the first characteristic of the water flow, as recited in amended, independent claim 1, and as argued by Applicant on pages 8-12 of the Remarks section filed on 09/13/2021.
	Corresponding dependent claims 2, 4-13 and 15-17 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Similar analysis applies to amended, independent claims 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773